Citation Nr: 1550323	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  97-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic depression.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to October 23, 2002.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee prior to October 6, 1999.

4.  Entitlement to service connection for right knee disability, to include as secondary to service-connected disability.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Bergmann & Moore, LLC


WITNESS AT HEARING ON APPEAL 

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1972 and from January 1977 to May 1977.  The Veteran also had Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.

Historically, a June 1995 rating decision granted service connection for degenerative arthritis of the left knee, and assigned a 10 percent rating, effective from June 5, 1992.  A December 1996 rating decision denied entitlement to a rating in excess of 10 percent for left knee arthritis, residual of left knee injury.  During the pendency of the appeal, a March 2000 rating decision granted a 20 percent evaluation for the left knee arthritis, effective from October 6, 1999.

The issues of entitlement to an increased rating for degenerative arthritis of the left knee, rated as 20 percent disabling, and entitlement to service connection for chronic depression, were initially before the Board in July 2002.  The Veteran filed an appeal with the Court of Appeals for Veterans claims (Court).  In March 2003, a Joint Motion for Remand was granted by the Court, which issued an order vacating the Board's 2002 decision.  In December 2003, the issues were returned to the Board and remanded for due process action.

In June 2005, the Board granted service connection for depression and remanded the issue of an increased evaluation in excess of 20 percent for degenerative arthritis of the left knee.  An August 2005 rating decision assigned an initial 10 percent evaluation for chronic depression, effective October 6, 1999.  In November 2005, the Veteran expressed disagreement with the initial evaluation for depression and the RO issued to him a Statement of the Case dated in November 2006.  The Veteran responded with substantive appeal dated in November 2006.

An August 2003 rating decision assigned a 20 percent evaluation for the service-connected degenerative disc disease of the lumbar spine, effective October 23, 2002, the date of receipt of the increased rating claim.  VA received a notice of disagreement in August 2003 and issued to the Veteran a Statement of the Case in November 2006.  The Veteran responded with a substantive appeal in November 2006.

An April 2004 rating decision granted service connection for radiculopathy of the right lower extremity, and assigned an initial 10 percent evaluation, effective from March 12, 2003.

A June 2005 rating decision denied increased evaluations for degenerative arthritis of the left knee, and radiculopathy of the right lower extremity.

The Veteran requested a Travel Board hearing in his April 2006 substantive appeal.  In September 2011, the Veteran withdrew his request for a hearing.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(e) (2015).

In February 2012, the Board denied (1) an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to October 23, 2002, (2) an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine from October 23, 2002, (3) an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity, (4) an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity, (5) an initial evaluation in excess of 10 percent for chronic depression, (6) an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee prior to October 6, 1999, and (7)  an initial evaluation in excess of 20 percent for degenerative arthritis of the left knee from October 6, 1999.  Also, the Board reopened and remanded the issue of service connection for a right knee disability, and remanded the claim of entitlement to TDIU.

The Board also issued a separate February 2012 decision denying basic eligibility for VA vocational rehabilitation services.

The Veteran appealed the February 2012 decision as it pertained to six denied claims.  A September 2012 Joint Motion for Partial Remand requested that the Court vacate and remand only those portions of the February 2012 Board decision that denied entitlement to an increased rating for lumbar spine degenerative disc disease prior to October 23, 2002, denied an increased rating for lumbar spine degenerative disc disease for the time period beginning on October 23, 2002, denied an increased rating for right lower extremity radiculopathy, denied an increased rating for chronic depression, denied an increased rating for left knee degenerative arthritis prior to October 6, 1999, and denied an increased rating for left knee degenerative arthritis from October 6, 1999.  The Joint Motion for Partial Remand further indicated that the Veteran no longer wished to pursue his appeal of the portion of the Board's decision which denied his claim of entitlement to an increased rating for his left lower extremity radiculopathy, and he no longer wished to pursue his appeal of the Board's second decision which denied entitlement to vocational rehabilitation services.  Further, it was noted that the Board's remand of the claim for service connection for right knee disability and entitlement to TDIU were not currently before the Court.

In September 2012, the Court issued an order that granted the Joint Motion for Partial Remand, and vacated and remanded the part of the Board's decision only to the extent that it denied (1) entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to October 23, 2002, (2) entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine from October 23, 2002, (3) an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity, (4) an initial evaluation in excess of 10 percent for chronic depression, (5) an initial evaluation in excess of 10percent for degenerative arthritis of the left knee prior to October 6, 1999, and (6) denied an initial evaluation in excess of 20 percent for degenerative arthritis of the left knee from October 6, 1999.  The Court noted that the appeal as to the remaining issues is dismissed.

In April 2013, the Board denied the claims for (1) entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine from October 22, 2001 through October 22, 2002; (2) entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity; (3) entitlement to an initial evaluation in excess of 10 percent prior to October 6, 1999 for degenerative arthritis of the left knee; and (4) entitlement to an initial evaluation in excess of 20 percent from October 6, 1999 for degenerative arthritis of the left knee.  The Board remanded the issues of (1) entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from October 23, 2002, and (2) entitlement to an initial rating in excess of 10 percent for chronic depression.  The Veteran appealed the denied claims to the Court and, in a December 2014 Memorandum Decision, the Court vacated and remanded those determinations for further adjudication consistent with that decision.

VA received correspondence in October 2015 from the Veteran's attorney clarifying that the Veteran sought to withdraw his appeal of entitlement to a schedular rating in excess of 20 percent for degenerative disc disease of the lumbar spine "from October 23, 2002 onward" and in excess of 20 percent for left knee arthritis "from October 6, 1999 onward."  The attorney noted that the only claims on appeal for consideration were those as captioned above under "Issues."  The attorney waived consideration of additional evidence (VA treatment records) submitted on September 25, 2015.  Notably, he did not waive consideration of the private psychiatric evaluation dated in September 2015 that accompanied his appeal brief to the Board.  Therefore, as the benefit on appeal may not be fully allowed, referral of the evidence to the Agency of Original Jurisdiction (AOJ) is required.  See 38 C.F.R. § 20.1304(c).

The Board notes that the Veteran changed representation during this appeal and executed VA Form 21-22a in favor of the private attorney cited above.
The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of (1) entitlement to service connection for right knee disability claimed as secondary to service-connected disability, (2) entitlement to an initial evaluation in excess of 10 percent for chronic depression, and (3) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 23, 2002, degenerative disc disease of the lumbar spine was not manifested by moderate or worse symptoms of intervertebral disc syndrome.

2.  Prior to October 6, 1999, left knee disability status post meniscectomy in 1993 was manifested by degenerative changes and flexion limited to 120 degrees, but not more nearly approximating 30 degrees, along with complaints of pain; but there was no persuasive evidence of ankylosis, limited extension, subluxation or lateral instability, or frequent episodes of "locking," pain, and effusion into the joint.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent prior to October 23, 2002 for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 4.71a, Diagnostic Code 5243 (2002).

2.  The criteria for an initial evaluation in excess of 10 percent prior to October 6, 1999 for degenerative arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran's claims for increase were initiated prior to enactment of the 2001 VCAA.  Notwithstanding, subsequently, VA met its duty to notify.  Moreover, the claims for increase now before the Board on appeal arise from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding, the Board observes that VA issued to the Veteran a Dingess notice in a March 2006 letter.  Also, regarding the Veteran's claim for an increased rating for lumbar spine disability prior to October 23, 2002, he received notice of what is necessary to establish his increased rating claim in August 2003 and June 2008 letters.  A March 2004 VA letter provided the Veteran with a VCAA notice letter on the claim for increase for the left knee.  The claims were all subsequently readjudicated, thereby affording the Veteran due process of law.

It is noted that the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the Veteran and his attorney have not demonstrated how any notice defect prejudiced the essential fairness of the adjudication.  Thus, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify does not extend in perpetuity or impose duty on VA to provide notice on receipt of every piece of evidence or information).  Thus, VA satisfied its duty to notify the Veteran.

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran to include records of the Social Security Administration (SSA) and Bureau of Prisons.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are sufficiently detailed to allow for an evaluation of the disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Lastly, the Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  For instance, in accordance with a December 2003Board remand, VA issued to the Veteran a March 2004 VCAA notice letter on the claims for increase for the left knee and service connection for depression; in accordance with an April 2013 Board remand (pursuant to prior JMR; mandated that VA request outstanding medical records from the Veteran's incarceration, dating from March 2007, through the Federal Bureau of Prisons), VA obtained all outstanding records associated with the Veteran's period of incarceration and then readjudicated the claims.


II.  Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran and his attorney must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

III.  Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

A.  Evaluation in Excess of 10 Percent for DDD Prior to October 23, 2002

The rating period in this appeal is from October 22, 2001, one year prior to receipt of the increased evaluation claim received on October 23, 2002.  38 C.F.R. § 3.400.  It is noted that the RO assigned a staged rating for the low back (a 20 percent rating from October 23, 2002 and a 10 percent rating period thereto).  However, the Veteran's attorney has indicated that this appeal now before the Board is limited to the consideration of the rating prior to October 23, 2002 (or in other words the period from October 22, 2001 to October 23, 2002) and has withdrawn any other pending appeal on evaluation of the low back disability.  See Attorney Correspondence at 2 (October 5, 2015).

The Veteran's attorney argues that, under VA regulations in effect prior to September 2002, "a 20 percent schedular rating for degenerative disc disease of the lumbar spine is warranted from October 22, 2001 to October 22, 2002, as this disability caused at least 'moderate; recurring attacks' under diagnostic code 5293 and 'muscle spam' under diagnostic code 5295."  See Attorney Correspondence at 7 (October 2015).

1.  Legal Criteria

The Veteran's lumbar spine disability is evaluated under Diagnostic Code 5243 for intervertebral disc syndrome.  During the pendency of the Veteran's appeal the regulations pertaining to the evaluation of spinal disabilities were amended.  See 67 Fed. Reg. 54345 -54349 (Aug. 22, 2002) (effective September 23, 2002).

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the veteran.

Prior to September 23, 2002, Diagnostic Code 5293, intervertebral disc syndrome (IVDS), provided a 10 percent rating for mild IVDS, 20 percent for moderate with recurring attacks, 40 percent for severe with recurring attacks with intermittent relief, and 60 percent for pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 (later renumbered and amended as present Diagnostic Code 5243 effective September 26, 2003), was amended to provide for evaluation of IVDS either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  67 FR 54345-01 (August 22, 2002); 68 Fed. Reg. 51454 -58 (Aug. 27, 2003); 69 FR 32449-01 (June 10, 2004) (correcting the omission of Notes 1 and 2).

Effective September 23, 2002, Diagnostic Code 5293 provides ratings for incapacitating episodes for IVDS as follows: having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 6 weeks during the past 12 months (60 percent). 

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1) (2015).

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.


2.  Factual Background

A private physician's letter dated in September 1977 reflects that the Veteran injured his back while working as a truck driver for UPS in December 1975 when some boxes fell on his back.  Since then, he reported continued back pain aggravated by coughing and bending.  Objectively, there was lumbosacral tenderness, mild restriction of straight leg raises, sensory impairment over first sacral dermatome, and x-ray findings for herniated intervertebral disc at L5-S1.  A March 1978 private medical letter to the Workmen's Compensation Board reflects a history of on-the-job work injury with subsequent ongoing back pain symptoms with numbness in the his left leg at times.  Flexion was limited to 25 degrees and there was a 10 degree loss of backward bending.  The right lumbar muscle stood out prominently in the prone position.  The diagnosis was chronic low back sprain and a degenerated disc.

VA treatment records reflect that the Veteran had multiple hospital admissions for drug and alcohol abuse treatment and detoxification, to include an April 1996 admission record indicating that the Veteran was entering his 8th treatment programs.  Treatment notes associated with these admissions include low back complaints of pain.  Treatment records throughout this appeal reflect complaints of low back pain, to include those medical records from the Bureau of Prisons.

More specifically, a VA treatment record dated in November 1994 reflects complaints of low back pain with difficulty riding in a car.  By history, he had low back pain for 2 weeks with no history of trauma.  The impression was back strain.  A May 1996 note reflects normal back.  A February 1997 note reflects history of low back pain "getting worse."  A March 1997 note reflects chronic low back pain that began in 1975.  The Veteran denied taking analgesics for this.

Report of SSA evaluation dated in July 1997 reflects forward flexion to 90 degrees, and bilateral flexion to 30 degrees.  Muscle strength was 5/5.  There was no impairment of sensory or reflex function.

Report of VA examination dated in December 1998 reflects a history of back injury and the Veteran denied radiation from the back to the lower extremities, along with bowel or bladder dysfunction.  Objectively, there were mild generalized complaints of tenderness in the lower lumbar region to palpation, but no spasm or other abnormality visualized.  Gait was normal.  Motor exam was 5/5 throughout.  Deep tendon reflexes were symmetrical.  Sensation was normal.  There was no atrophy of the musculature.  Straight leg raises were negative.  X-ray showed "very early degenerative changes with slight narrowing of the L5-S1 disk space.  The diagnosis was idiopathic low back pain without neurologic symptomatology.

VA progress notes dated in April 1999 reflect complaints of low back pain, constant, increased by activity and relieved with laying down to rest.  The Veteran reported pain "sometimes radiating into the legs" with numbness and tingling in both lower extremities.  Objectively, there was no scoliosis; lumbar lordosis was well-maintained.  No paraspinal muscle spasms were found.  Range of motion was "functional and within normal limits."  The lower extremities showed no leg discrepancy or muscle atrophy.  Power was graded as good to normal, equal and symmetrical.  Straight leg raises were negative.  Sensation to pinprick and proprioception was intact in both upper and 1ower extremities.  Pedal pulsation was "well palpable."  The diagnosis was mild degenerative joint disease of the lumbosacral spine with "? L5-S1 radiculopathy."

A VA neurology consult dated in April 1999 reflects complaints of back pain without relief from anti-inflammatory medications, to include pain with lying on his back.  The Veteran reported pain radiating down the legs and he denied bowel/bladder disturbance.  He denied weakness.  There was "a substantial amount of spasm" over the paralumbar region.  Motor exam showed good power and normal tone.  The Veteran was able to rise easily from exam table, he could tandem and toe/heel walk.  He had difficulty with straight leg raises at 45 degrees on left and 60 degrees on right.  Sensory testing showed diminution of pin in the stocking distribution.  Joint position, sensation, and vibratory sensation were intact.  Reflexes were 2+ at the patellae, trace at the right ankle, 1+ at the left ankle.  The diagnoses were degenerative joint disease; probable lumbosacral radiculopathy; chronic low back pain; and peripheral neuropathy.  A June 1999 MRI showed degenerative disk herniation at L4-5 and L5-S1.

VA treatment notes dated in January 2000 reflect ongoing low back pain problems.  He reported that muscle relaxants and anti-inflammatories were relatively ineffective.

Report of VA examination dated in March 2000 reflects complaints of low back pain.  Range of motion testing showed forward flexion to 60 degrees with low back discomfort; bilateral flexion was to 10 degrees.  There was mild tenderness over the 5th lumbar spinous process to deep palpation, but no muscle spasm evident.  There was negative straight leg raising to 70 degrees bilaterally without low back pain or leg pain.  Motor strength about the ankle and toes seemed normal.  No muscle atrophy was found.  The impression was degenerative disc disease, lumbar spine without radiculopathy.

In May 2000, the Veteran testified at the RO.  He reported that his back disorder was "bad" and that his back "hurts, he does not want to get out of bed."

An SSA disability determination dated in June 2000 reflects that the Veteran worked since mid-April 2000 as a roofer 15-18 hours weekly and that he was unable to perform his past relevant work, noting a 15 year history of self-employment as a painter, due to mental and physical impairment, limited education (12th grade), and non-transferable skills to perform other work within his physical and mental residual functional capacity.

VA treatment records dated in 2002 reflect that the Veteran was seen primarily for drug and alcohol abuse disorders, and had been admitted to VA's substance abuse treatment program.  A January 2003 VA neurology note reflects that "This patient is being seen for low back pain.  He has been seen in the past.  He was last seen in 2000."  The Veteran reported an "exacerbation" of his pain, to include constant left leg pain, worse with coughs or sneezes, and increasing problems with "weakness in his leg," described as intermittent and dependent on his level of activity.  He denied loss of bladder or bowel control.  Objectively, there was paralumbar spasm and pain with straight leg raising at 60 degrees along with some weakness of the left lower extremity.  There was diminished sensation in the stocking distribution.  The impression was lumbosacral radiculopathy, chronic low back pain, degenerative joint disease, and peripheral neuropathy.  Follow-up note dated in March 2003 reflects "substantial" improvement of back pain with a combination of medications prescribed.  Clinical findings were unchanged except that MRI of the lumbar spine showed some broad basad cental disc herniation at L5-S1 and some moderate spinal canal stenosis at L4-5 with moderate disc bulging; moderately severe neural foraminal stenosis was also noted.  X-ray dated in July 2003 revealed disc space narrowing and lateral and anterior hypertrophic spurring.

Report of VA examination dated in October 2003 reflects a straight and stiff posture with a slow, stable, antalgic gait assisted by a cane.  Objectively, the spine showed moderate tenderness with palpation and moderate muscle spasms were noted.  Straight leg raises were positive at 40 degrees.

Report of VA examinations in October 2003, April 2005, April 2006, and May 2010 reflect various diagnoses, including degenerative disc disease, degenerative joint disease, radiculopathy, bilateral lower extremity; and spondylosis of the lumbar spine.  Range of motion testing in October 2003 showed forward flexion from zero to 70 with pain at 50 degrees; extension to zero to 20 degrees with pain at 10 degrees; lateral flexion from zero to 15 degrees with pain at 5 degrees, bilaterally; and rotation from zero to 20 degrees with pain at 10, bilaterally.  Range of motion testing in April 2005 showed forward flexion from zero to 14 degrees with complaints pain at all times; extension from zero to zero degrees with complaint of pain; lateral flexion from zero to 8 degrees on the right, and zero to 17 degrees on the left with complaint of pain at all times; and rotation from zero to 30 degrees on the right, and zero to 20 degrees on the left.  The examiner commented that he observed the Veteran actively bend forward from the examination table and pick his cane off the floor with approximately 115 degrees flexion without apparent pain.  The examiner also noted about 105 degrees forward flexion without difficulty when the Veteran put on his shoes and socks while sitting in his chair.  The Veteran had no pain when asked to cough during a chest and lung examination.  The Veteran arose from a flat supine position on the examination table without use of his arms when he wiped himself after a rectal examination.  The examiner also observed the Veteran actively extend his back about 15 degrees when he pulled up his undershorts after the rectal examination.

Range of motion testing in April 2006 showed forward flexion from zero to 50 degrees with pain at 50 degrees, active and passive; extension from zero to 15 degrees with pain at15 degrees; lateral flexion from zero to 15 with pain at15 degrees, bilaterally, active and passive; and rotation from zero to 20 degrees with pain at 20 degrees, active and passive.  Range of motion testing in May 2010 showed forward flexion to 90 degrees, extension to 20 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 35 degrees.

3.  Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent prior to October 23, 2002.  Neither the lay nor the medical evidence more nearly reflects the criteria for the next higher rating under the criteria extant prior to September 2002 or the revised criteria.  38 C.F.R. § 4.7 (2015).

The Veteran's attorney argues that the lay evidence supports the assignment of a higher evaluation under the laws in effect prior to September 2002 concerning intervertebral disc syndrome.  See Attorney Correspondence at 7-8 (October 2015).  He noted that an April 1999 VA treatment note described "low back pain, which is constant, increased by activity and not relieved until he is able to lie down and rest."  He noted a January 2000 report showing "chronic low back pain" and stated that this is consistent with treatment records since that time.  He noted a February 2002 VA treatment record showing back pain described as a "constant, dull ache which with movement he has a sharp radiating pain which goes up his back" and kept the Veteran awake.  Id at 8.

The Board has considered these and other instances wherein the Veteran described his low back pain and leg symptoms.  However, the Board finds that neither the lay nor the medical evidence more nearly approximates the moderate recurring attacks or worse-the criteria for an evaluation in excess of 10 percent, prior to October 23, 2002 under Diagnostic Code 5293.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

In this regard, the lay evidence prior to October 23, 2002 shows predominantly complaints of low back pain and occasional complaints of pain radiating down the legs.  Notably, the Veteran described pain as "sometimes radiating" down the legs.  Objectively, while there is an isolated finding for "a substantial amount of spams" in a neurology consult dated in April 1999, other treatment records dated in April 1999 and earlier show no muscle spasm.  Likewise, subsequently dated treatment records for the applicable period are silent for complaints and findings for muscle spasm.  Also, neurological findings showed intact motor, sensory, and reflex findings on examination in December 1998 and VA treatment in April 1999.

The Board acknowledges that a VA neurological consult in April 1999 showed lumbar radiculopathy with some loss of sensation in the stocking distribution along with diminished reflexes.  However, the Board finds that the severity shown is less than moderate as demonstrated by the Veteran's ability to rise easily from the examination table and perform tandem and toe/heel walking, coupled with intact joint position and vibratory sensation in the lower extremities.  Furthermore, the medical findings consistently show no muscle atrophy, which suggests that the Veteran is capable of activities involving the use of musculature of the back which would not be possible with moderate or worse symptoms of intervertebral disc syndrome (or degenerative disc disease).

The Board considered difficulty shown on straight leg raises on neurology consult dated in April 1999.  However, straight leg raises were described as negative other medical records dated in December 1998, April 1999, and March 2000; and other neurological findings  showed normal sensation and reflexes in 1998 and April 1999 other than on VA neurological consult in April 1999, which did show intact joint position and vibratory sensation.

The Board notes that, on examination in March 2000, there was no evidence of radiculopathy; the Veteran had negative leg raising to 70 degrees without low back or leg pain, which suggest no more than mild disability.  The lay complaints cited by the Veteran's attorney in the context of the entire record, and in particular the complaints and findings for period at issue, do not warrant an evaluation in excess of 10 percent based on the schedular criteria for 5293 in effect prior to September 2002, as explained above.

Also, an evaluation in excess of 10 percent for degenerative disc disease prior to October 23, 2002 is not warranted under any other potentially applicable provision.  The evidence shows no ankylosis or moderate (or worse) limitation of motion of the lumbar spine.  Although a March 2000 VA examination report shows flexion to 60 degrees with low back discomfort and bilateral flexion to 10 degrees, the evidence shows significantly retained range of motion of the lumbar spine.  SSA records dated in 1997 and VA progress note dated in April 1999 shows range of motion within normal limits.  The Board observes that the Veteran's complaints for the applicable period do not include reports of functional impairment due to decreased range of motion of the lumbar spine-his complaints are mostly those of low back pain and leg symptoms of varying frequency and severity.  Therefore, the Board finds that a higher evaluation predicated on ankylosis or moderate (or worse) limitation of motion of the lumbar spine is not warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5289, 5292 (prior to September 23, 2002).

The criteria for an evaluation in excess of 10 percent under Diagnostic Code 5295 (prior to September 23, 2002), are likewise not met.  Neither the lay nor the medical evidence establishes that for the period prior to October 23, 2002 the Veteran had symptoms of lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  As indicated above, there were essentially no muscle spasms objectively shown on evaluations conducted prior to October 23, 2002.  Although muscle spasm was shown on the occasion of an April 1999 neurological consult, there is no indication that this was elicited by "extreme forward bending" and, moreover, there are no complaints of recurrent muscle spasm by the Veteran during his many treatment visits prior to October 23, 2002 and a March 2000 VA examination report indicated that there were no muscle spasms evident.  While there was painful motion with decreased bilateral flexion shown in March 2000, there were no muscle spasms found.  Therefore, this evidence does not more nearly approximate the criteria for greater than 10 percent under Diagnostic Code 5295.

The Veteran's attorney cites to various VA and Bureau of Prisons records showing complaints of chronic back pain and progressively worsening as supporting the assignment of a higher disability evaluation; and he notes that there are instances of muscle spasm, "which is encompassed in the 20 percent rating criteria for lumbosacral strain during this period of time."  Citing Diagnostic Code 5259 (2000).  To the extent that the record includes complaints and findings for muscle spasms outside the evaluation period here, the Board finds that the contemporaneous lay and medical evidence showing essentially no chronic muscle spasms has greater probative value than history as reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Therefore, such evidence has diminished probative value.

The Board has further considered the revised schedular criteria for the back.  However, the criteria for an evaluation in excess of 10 percent based on IVDS are not met under the revised schedular criteria.  Neither the lay nor the medical evidence for the period here shows incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, prior to October 23, 2002.  See Diagnostic Code 5293 (from September 23, 2002).

The Board has considered the Veteran's disability under all applicable Diagnostic Codes in effect prior to and as of September 23, 2002, to determine entitlement to a disability evaluation greater than 10 percent prior to October 23, 2002.  However, the preponderance of the evidence is against the claim as discussed above.

The current evaluation contemplates the presence of periarticular pathology productive of painful motion.  The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment and pain during the period prior to October 23, 2002.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation based on any provision that considers limitation of motion, there must be the functional equivalent of moderate limitation of motion (or worse).  While the Veteran's attorney appears to argue otherwise, the Court has indicated that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Board finds that the effects of pain reasonably shown by the record are contemplated in the 10 percent evaluation assigned for the period prior to October 23, 2002.

Additionally, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation under those provisions predicated on limitation of motion.  In order to warrant a higher evaluation based on limitation of motion, there must be the functional equivalent of moderate or severe limitation of lumbar motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  The Board is sympathetic to the Veteran's report of low back pain, which he has consistently reported as the dominant symptom.  However, again, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In this regard, while all of the Veteran's statements concerning his low back are relevant and probative in this case, the Board assigns greater probative value to the medical findings prior to October 23, 2002 and the Veteran's complaints contemporaneous with that treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Also, the medical findings for the period at issue are highly probative as they were prepared by skilled, neutral medical professionals after examination of the Veteran.  Likewise, the VA examination reports are highly probative as they were prepared by a skilled, neutral medical professional after examination of the Veteran and reviewing the pertinent medical history and records.

Lastly, with regard to bowel and bladder problems, there is no lay or medical evidence showing bowel or bladder problems causally related to the Veteran's service-connected lumbar spine disability.

In weighing the evidence, the Board concludes that the preponderance of the evidence is against the claim for increase.  Because the factual findings do not show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings, a staged rating is not warranted.  See Fenderson supra. 126.  Also, absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Evaluation in excess of 10 Percent for Left Knee Degenerative
Arthritis Prior to October 6, 1999

The Veteran's attorney argues that the Veteran's left knee degenerative arthritis warrants a 20 percent evaluation prior to October 6, 1999.  See Attorney Correspondence at 6 (October 5, 2015).  He suggests that a 20 percent evaluation is warranted based on symptoms of "locking" and pain under Diagnostic Code 5258.  He further argues that a separate evaluation is warranted based symptomatic left knee following meniscectomy in 1993 under Diagnostic Code 5259.  The Court vacated and remanded the Board's April 2014 decision in this matter for consideration of symptoms of "locking" for the period prior to October 6, 1999 and whether a staged rating is appropriate.  See Memorandum Decision at 9 (December 2014).

1.  Procedural Background

A June 1995 rating decision reflects that service connection was established for left knee disability as a result of an injury at a VA medical facility in 1992.  The RO assigned an initial 10 percent disability evaluation effective from June 5, 1992, under Diagnostic Code 5003 (arthritis, degenerative).  Thereafter, the Veteran filed a timely notice of disagreement, and the RO issued to him a Statement of the Case.  Pursuant to a request by the RO, additional pertinent evidence was received in April 1996.  The RO treated the new evidence as a claim for increase.  However, according to 38 C.F.R. § 3.156(b) evidence submitted prior to the expiration of the appeal period will be considered as having been filed with the claim which was pending at the beginning of the appeal period and the RO should have issued a Statement of the Case.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Therefore, the Board has re-construed the issue on appeal as an initial rating determination, in order to afford the Veteran a full review of the evidence of record. 

During the pendency of the appeal, a March 2000 rating decision assigned a 20 percent evaluation for degenerative arthritis of the left knee, effective October 6, 1999.  The December 2014 Court Memorandum Decision vacated and remanded the matters of entitlement to an initial disability rating for degenerative arthritis of the left knee in excess of 10 percent prior to October 6, 1999 and in excess of 20 percent from October 6, 1999.  However, in October 2015, the Veteran's attorney withdrew the issue of entitlement to an evaluation in excess of 20 percent for left knee arthritis from October 6, 1999.  Therefore, the Board will consider that evidence pertinent to the claim for increase prior to October 6, 1999 (i.e. the period from June 5, 1992 to October 5, 1999).

2.  Legal and Schedular Considerations for the Knee

The Veteran's degenerative arthritis of the left knee has been evaluated at the 10 percent disability level prior to October 6, 1999 under Diagnostic Code 5003-5260.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Normal range of motion of the knee is from zero (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II. 

Diagnostic Code 5260 provides a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; and a 30 percent rating for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

VA General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Hence, since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, supra, do not apply.  Id.  Additionally, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).

3.  Factual Background

VA records show that the Veteran injured his left knee in April 1992 while playing basketball during treatment at a VA facility.  The Veteran underwent a left knee arthroscopy and lateral meniscal debridement in 1993 for suspected tear, but no abnormalities were found at time of arthroscopy.  The Veteran reported that his knee was not feeling improved after the procedure.  His knee had no effusion, joint line tenderness, or peripatellar tenderness.  There was not much pain with patellar mobilization.  Ligaments were stable and the Drawer test was negative.  The examiner noted mild degenerative joint disease of the left knee.

Report of VA examination dated in February 1995 reflected complaints of left knee constant pain, worse with cold weather changes.  The Veteran reported that the knee feels as though it "gives out" especially with prolonged standing; and that the knee locked in an extended position on several occasion.  He denied medical treatment for his symptoms.  Objectively, there was normal gait and no effusion.  There was tenderness in the prepatellar region and along the lateral joint line with less tenderness along the medial joint line.  The medial and lateral collateral ligaments were intact.   Lachman's test was negative and McMurray's test caused lateral joint pain.  The range of motion was from 0 to 120 degrees.  X-ray showed an area of calcification along the anterosuperior border over the patella and very mild degenerative changes.  The diagnosis was history of traumatic injury to the left knee with early degenerative changes and possible meniscal injury.

A November 1995 VA triage note reflects that the Veteran "smoked cocaine today, last drank yesterday," and that he "denies physical complaints" although a subsequent note also dated in November 1995 indicated complaints of elbow and left knee pain.  VA records associated with the Veteran's hospital admission for substance abuse treatment show that he was given Indocin (25 milligrams) for knee and elbow pain.

A June 1996 VA treatment note reflects that the Veteran treated his left knee pain with Motrin.  A July 1996 VA orthopedic note reflects left knee pain since injury.  Objectively, there was no effusion, joint line tenderness, peripatellar tenderness, and "not much pain" with patellar mobilization.  Ligaments were stable and Drawer test negative.  X-ray showed minimal degenerative joint disease.

An August 1996 VA treatment note indicated minimal degenerative changes.  A March 1997 note showed complaints of constant left knee pain with occasional buckling.  The Veteran was issued a hinged knee brace.

In August 1996, the Veteran reported to VA that he was a painter by trade and, because his knee gives out, he was unable to stand for long periods of time.  See VA Form 21-4138 (August 1996).

Report of disability physical examination in July 1997 shows that the Veteran stated that he was briefly employed in February 1997 but had to stop working due to joint pain. Upon physical examination, muscle strength was equal and symmetrical.  His gait was somewhat slow and favored his left leg.  There was no crepitus with flexion or extension.  Arthralgias were diagnosed without evidence of joint swelling, erythema, or synovitis.  The examiner noted that the Veteran's work environment needed to be limited due to his left knee pain. 

A July 1997 VA treatment record notes the Veteran's complaints of his left knee giving out.  He received a soft support to the left knee in the past to control intermittent edema.  On examination, the Veteran ambulated independently.  He had no history of falls.  The left knee had symmetrical edema.  There was no exudation and active range of motion was normal.  There was slight left knee instability.  Gait was antalgic secondary to left knee pain.  The impression was left knee instability, mild.  A brace was issued.

In October 1997, the Veteran reported that his other knee (i.e. the right knee) "has been going out as a result of balancing my weight because of the injured [left] knee.  I'm in constant pain..."  See VA Form 9 (October 1997).

Report of VA examination in December 1998 reflects complaints of chronic pain and frequent swelling of the left knee along with a feeling of giving out of the left knee that requires him to use a cane.  He reported increased discomfort with ascending and descending stairs.  He reported that he cannot run because his knee will "buckle."  He denied "locking."  Objectively, the Veteran had a slow, stable gait.  There was no effusion or edema.  Scars from prior knee surgery were well-healed.  Extension was to zero degrees and flexion was to 120 degrees.  Medial and lateral collateral ligaments were intact.  Drawer and Lachman's tests were negative.  There was pain along with the lateral aspect of the knee and tenderness with patellar mobilization.  Early degenerative arthritis of the left knee was diagnosed.

An April 1999 VA treatment record notes complaints of swelling and giving way of the left knee.  The left knee pain is constant and relieved by rest.  Knee joint examination revealed no evidence of anterior-posterior or mediolateral instability of the left knee.  The patella was freely mobile. 

An April 1999 private MRI of the left knee revealed moderate joint effusion.  No popliteal cyst was identified.  There were degenerative changes in the anterior cruciate ligament with decreased angle.  The posterior cruciate ligament was unremarkable.  Infrapatellar and suprapatellar ligaments were intact.  The collateral ligaments were intact.  The menisci were unremarkable.  There was thinning of the articular cartilage in the patellofemoral joint on the femoral side, consistent with chondromalacia.

VA treatment records include x-rays dated in May 1999 that showed moderate joint effusion.  Degenerative changes in the anterior cruciate ligament were shown.

Report of VA examination dated in October 1999 reflects that the Veteran walked with a cane and demonstrated a stiff legged gait on his left.  There was no swelling of the left knee and no observed quadriceps atrophy.  The Veteran had extension to zero degrees and flexion to 70 degrees, resisting further efforts at flexion due to anterior knee pain.  Manipulation of the patella in its groove showed no unusual sensitivity or crepitation.  The examiner noted that the ligamentous structures seemed stable.  Plain films of the knee showed mild hypertrophic spurring consistent with early degenerative changes.  Mild degenerative arthritis consistent with post traumatic arthritic changes was diagnosed.  The examiner stated his opinion that the Veteran's knee condition prevents him from performing heavy manual labor or work that would require frequent climbing, bending, twisting or any working in any other awkward positions.  The examiner stated that this "may" prevent the claimant from work mg in his profession as a painter but, would be compatible with a sedentary occupation.

A January 2000 report of outpatient treatment revealed continued complaints of left knee pain.  Decreased range of motion around the knee joint and pain on motion were noted.

Report of VA examination dated in March 2000 reflects complaints of left knee pain worsened since his last examination with difficulty squatting and constant pain.  The Veteran walked cautiously with a stiff gait.  He stated that he normally uses a cane and wears a left leg brace.  There was no generalized effusion.  He had full extension and flexion to 120 degrees.  Drawer sign was negative and there was no other indication of mechanical derangement.  No crepitation was found.  Quad strength was satisfactory against resistance and there was no significant atrophy.  X-rays were unremarkable.  The examiner did not see any evidence of degenerative change that was suggested in past X-rays.  The diagnosis was mild degenerative arthritis changes, left knee.

SSA records include a July 2000 Administrative Law Judge determination that the Veteran could not work under the SSA criteria due to disabilities considered to be severe under the Social Security Act including depression, left knee and back disabilities.

May 2000 sworn testimony from the Veteran reflects his report of knee injury and an inability to work to his full capacity since that time.  He testified that he last worked in 1991 and that physical therapy had not improved his knee.  He reported a locking sensation in the left knee about once a week.

VA medical records dated since October 6, 1999 reflect ongoing treatment for the left knee and medical findings.  The Veteran's attorney has specifically referenced as supporting evidence the following:

(1) An April 2005 VA examination report showing that "his 'knee locks and swells...goes out a lot along with constant pain' and that his locking has been occurring 'for years.'"

(2) An October 2003 VA examination report showing that "the 'knee locks and swells and goes out a lot.'"  It was noted this occurred at least twice a week.

(3) The Veteran reported at a May 2000 hearing that around 1993 his knee locked and he almost fell off some scaffolding.

(4) A June 2012 VA examination report showed that the Veteran "had 'weakness in his knee, [and] feels like he is going to fall at times.'"

(5) A January 2015 VA treatment note indicated a history of knee locking 3 to 4 times per month.

See Attorney Correspondence at 6 (October 5, 2015).

The Veteran's attorney argued that the Veteran's left knee disability warrants separate evaluations under Diagnostic Codes 5257 (recurrent subluxation or lateral instability) and 5259 (cartilage, semilunar, removal of, symptomatic).  Id.  In support of this argument, the attorney refers the Board to the December 2014 Memorandum Decision; a July 1997 VA treatment record noting slight instability; a July 1997 VA physical therapy note indicating a complaint of left knee giving out; and a January 2015 Iowa Ortho Report that reflects limited left knee strength, aggravated by sitting and standing, and persistent pain "in spite of rest, ice, physical therapy, cortisone injections, anti-inflammatories and activity modification."  Id. at 7.

In regards to Diagnostic Code 5259, the Veteran's attorney argued that the Veteran was symptomatic following his April 1996 left knee arthroscopy with meniscus debridement and "experienced significant left knee symptoms."  Id.  He noted that an October 2003 VA examination report showed "residual pain and limited [and] painful range of motion."  He further noted that a May 2012 VA physical therapy note showed complaints of knees giving out and problems navigating stairs; that an April 2012 pain consult showed limited range of motion due to pain; and that a January 2011 VA Orthopedic note showed that the Veteran had found "it very difficult to get up and down, to climb stairs, squatting is impossible, [and] he cannot run anymore."  Id.

4.  Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for left knee disability prior to October 6, 1999.  Neither the lay nor the medical evidence more nearly approximates the criteria for a higher evaluation, and there is no basis for a separate evaluation under any other potentially applicable provision.  38 C.F.R. § 4.7.

Left knee disability prior to October 6, 1999, was evaluated under Diagnostic Code 5003-5260 (arthritis-limitation of flexion).  For this period, the evidence shows left knee flexion limited to 120 degrees.  It is noted that full flexion is 140 degrees.  Flexion limited to 60 degrees or better is noncompensably disabling.  Limited flexion in addition to arthritis warrants a minimum compensable rating under Diagnostic Code 5003-5260.  In order to warrant a higher evaluation under Diagnostic Code 5260, there must be the functional equivalent of flexion not greater than (or more nearly approximating) 30 degrees.  Here, the Veteran's left knee flexion is significantly better than 30 degrees, to include in October 1999 when flexion was shown on VA examination to be 70 degrees.  The Board acknowledges that the medical evidence for the period prior to October 6, 1999 does not include information on the point at which pain begins on range of motion testing, nor does it include findings on the degree of functional loss due to pain, weakness, excess fatigability, incoordination, and flare-ups.  However, in the regard, the Board has closely reviewed the lay evidence.  The lay evidence does not suggest additional functional loss due to pain, weakness, excess fatigability, incoordination, and flare-ups.  While the Veteran reported constant pain, neither the lay nor the medical evidence indicates that flexion is functionally limited beyond that contemplated by the 10 percent evaluation under Diagnostic Code 5003-5260.

The Board has considered other potentially applicable provisions.  A higher disability evaluation is not warranted based on ankylosis as this condition is not shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  For the period prior to October 6, 1999, the Veteran has range of motion from 0 to 120 degrees.

Neither a higher nor separate evaluation is warranted based on recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran has reported the sensation of giving way (February 1995), occasional bucking (March 1997), and giving out (July 1997-forward).  While the Veteran is competent to report "giving way" as this is susceptible to lay observation, see Layno, supra, the Board finds that he is not credible in view of the medical findings for the period that consistently show intact ligaments.  Specifically, clinical finding reflect intact ligaments in February 1995, December 1998, April 1999, and October 1999.  Although there was an impression of mild left knee instability in July 1997, this finding appears predicated on the history of the knee giving way rather than any physical assessment or clinical findings.  Furthermore, the impression for instability is inconsistent with the other medical evidence both prior to and after this note.  In this vein, the Board observes that medical findings in February 1995 showed intact ligament and medical findings in April 1999 showed no evidence of instability of the left knee.  For the above reasons, the Board finds that the evidence showing essentially no lateral instability of the left knee prior to October 6, 1999 is more probative than the Veteran's suggestion of instability due to underlying disease or injury.  Therefore, a higher or separate disability rating is not warranted under this criteria.

The Board has further considered whether a higher or separate disability rating is warranted based on "Cartilage, semilunar, dislocated, with frequent episodes of 'locking,' pain, and effusion into the joint" under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran's attorney argues that the criteria are met in view of evidence of knee locking shown in the record, to include references by the Veteran made after October 1999 wherein he reported locking for years (suggesting that locking dated to the period prior to October 6, 1999).  See Attorney Correspondence (October 2015).

While the evidence clearly establishes that the Veteran had frequent episodes of left knee pain prior to October 6, 1999, neither the lay nor the medical evidence reflects "frequent" episodes of "locking" or effusion into the joint.  The criteria in Diagnostic Code 5258 are conjunctive, not disjunctive and therefore must all be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  There are no documented complaints of "locking" during the period prior to October 6, 1999 although the Veteran reported at a 2000 hearing that he had had left knee "locking" symptoms in 1993.  The Veteran is competent to report "locking" symptoms.  See Layno, supra.  However, the Board finds that the suggestion of chronic "locking" symptoms during the period at issue is not credible in view of the absence of any report of locking during his medical treatment visits for the knee, his express denial of "locking" on examination in December 1998, and the medical findings showing no indication of "locking" type symptoms on physical examination of the left knee and interview of the Veteran.  Also, although MRI showed effusion into the joint in April 1999, "frequent episodes" are not shown.  Notably there was no effusion in 1992 and no other findings for effusion in the medical record for the period at issue.  The Board has considered the entire medical history and evidence both during the period at issue and after the period at issue, but finds that the evidence contemporaneous with the period at issue is more probative of the symptoms at that time than history provided years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  In view of the above, the Board finds that neither a higher nor separate evaluation is warranted under Diagnostic Code 5258.

The Board has considered whether a higher or separate disability rating is warranted based on "Cartilage, semilunar, removal of, symptomatic" under Diagnostic Code 5259  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Notwithstanding that the Veteran was symptomatic following meniscectomy in 1993, a separate evaluation cannot be assigned under Diagnostic Code 5259 because the Veteran is currently assigned a compensable evaluation under Diagnostic Code 5260 for the period prior to October 6, 1999.  VA General Counsel has held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5010, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  Hence, the contrapositive is true; that is, a rating based on limitation of motion would preclude a separate disability evaluation based on cartilage removal (meniscectomy) under Diagnostic Code 5259.  A 10 percent evaluation is currently in effect based on arthritis with noncompensable limitation of flexion for the period prior to October 6, 1999, and a separate evaluation under Diagnostic Code 5259 is not warranted, and an evaluation under this Code would not afford the Veteran a higher evaluation since that Code provides a maximum 10 percent evaluation.

Lastly, neither the lay nor the medical evidence more nearly reflects extension limited to 10 degrees or worse; tibia or fibula impairment with either nonunion requiring a brace or malunion with marked knee disability; or genu recurvatum.  Therefore, a higher or separate evaluation is not warranted under Diagnostic Codes 5261, 5262, and 5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5261-5263.  The Board observes that the Veteran and his attorney have not advanced any argument as to entitlement under these schedular provisions.

Additionally, it is noted that a separate rating based on residual surgical scar is not warranted.  VA hospital record dated February to March 1997 reflect the presence of 2 small surgical scars medial and lateral to left knee, well-healed.  The post-surgical scars are not shown to be poorly nourished with repeated ulceration, or tender and painful on objective demonstration, or to affect the function of the knee.  See 38 C.F.R. § 4.118, Diagnostic Code 7803-7805 (2001) (Note that the criteria for rating scars were changed effective August 30, 2002).

For the period prior to October 6, 1999, the Board acknowledges that the Veteran had pain.  This is well-documented in the lay and medical evidence.  Furthermore, the Veteran is competent to report that his disability is worse than presently evaluated.  In this regard, the Board accepts that he has functional impairment, pain and some limited flexion.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation under Diagnostic Code 5003-5260 or any other potentially applicable provision.  The more probative evidence consists of that prepared by neutral, trained medical professionals, and such evidence demonstrates that the currently assigned 10 evaluation prior to October 6, 1999 is appropriate for the Veteran's arthritis of the left knee with flexion better than 30 degrees (and not more nearly approximating 30 degrees).  Notably, there is no indication of fatigue, lack of endurance, and incoordination of the left knee.  Although the Veteran has reported impaired strength or weakness for the period at issue, the Board notes clinical findings showed no evidence of muscle atrophy during the applicable time period, which weighs against his report of weakness.  Also, the Board accepts that the Veteran's left knee interfered with work.  However, the Board finds that the current evaluation contemplates functional impairment due to pain and restricted range of motion, as well as some interference with employment.  See DeLuca, supra.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for higher disability ratings, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 10 percent prior to October 6, 1999, as explained and discussed above.

Additionally, the disability has been considered in the context of the entire recorded history, 38 C.F.R. § 4.1, although not every piece of evidence has been discussed.  With regard to the left knee prior to October 6, 1999, the factual findings show no distinct period where the service-connected disability exhibited symptoms that would warrant different ratings or a "staged rating."  See Fenderson, supra.

Accordingly, the claim is denied.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  ExtraSchedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities herein adjudicated are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to October 23, 2002 is denied.

An evaluation in excess of 10 percent for degenerative arthritis of the left knee prior to October 6, 1999 is denied.


REMAND

To ensure that VA has discharged its duty to assist the Veteran in the development of his claims, the issues of entitlement to service connection for right knee disability, entitlement to an evaluation in excess of 10 percent for depression, and entitlement to TDIU are remanded, as explained below.  38 C.F.R. § 3.159 (2015).

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand. Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).



Service Connection for Right Knee Disability 

The Veteran seeks service connection for right knee disability as secondary to his service-connected left knee and/or low back.  The Veteran's attorney argues that the Veteran has an altered gait at least partially due to left knee injury in April 1992 that resulted in his right knee disorder.  See Attorney Correspondence (October 2015).  He supports his theory of entitlement by noting various treatment records.  Specifically, an April 1999 VA treatment note shows that the Veteran complained of left knee gives away causing him to favor the right knee, which was now hurting; a January 2000 VA neurology note indicating that, due to knee pain, the Veteran "is having to ambulate a bit differently and is causing a substantial amount of pain in both his left and right knee;" VA clinical findings for antalgic gait (October 2003 VA examination) (January 2015 VA treatment record).  Further in support of this theory of entitlement, the Veteran's attorney referenced a July 2011 VA orthopedic note, which indicated that right knee pain "may be more likely than not due to his opposite knee injury accelerating his symptoms or progression of prior injury of this knee at the same time."  See Attorney Correspondence at 5-6 (October 2015).

In February 2012, the Board remanded the issue of service connection for right knee disability for a VA examination and medical opinion on whether the Veteran's right knee disorder was as likely as not due to or aggravated by service-connected left knee and/or low back disability.

A June 2012 VA medical opinion reflects that the Veteran's right knee condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The rationale provided was as follows:

Based on 4-20-99 neurology note, patient has had LBP [low back pain] since 1975, injuring it while working for UPS.  Obviously the back condition was present 15 years prior to his knee pain and the two conditions are not related.  Arthritis of one joint does not result in arthritis of another joint.  Actually, based on biomechanics, and referring to this case, left knee DJD [degenerative joint disease] can result in right hip and ankle pain due to an abnormal gait, but not right knee pain.  There is

Notably, the June 2012 VA medical opinion's rationale appears to have been cut off mid-sentence.  Also, there is no opinion on whether the Veteran's service-connected disabilities aggravate (permanently worsen) the Veteran's right knee disorder.  Therefore, the Board finds that the VA medical opinion is inadequate and must be returned for an addendum that includes a complete rationale on the issue of whether the right knee disorder is proximately due to or aggravated by service-connected disability.  Additionally, the opinion should address whether an altered gait from left knee or low back disability proximately caused or aggravates his right knee disorder.  The opinion should further specifically comment on the July 2011 VA orthopedic note suggesting an etiological relationship between the left knee symptoms and onset of right knee disorder.

Depression and TDIU

The Veteran seeks a 100 percent initial evaluation for depression and an award of TDIU.  The Board granted service connection for depression in a June 2005 decision and the RO subsequently assigned a 10 percent evaluation, effective from October 6, 1999.  The Veteran appealed the initial disability rating and, in February 2012, the Board denied a higher evaluation.  Subsequently, the Veteran appealed the Board's decision to the Court and, in April 2013 pursuant to a Court Memorandum Decision, the Board remanded the issue for compliance with VA's duty to assist (i.e. requesting outstanding pertinent medical records from the Bureau of Prisons).

The requested development has been completed and the issue returned to the Board for disposition.  However, the Board finds that addition development is required in view of new evidence submitted by the Veteran's attorney, which include a private psychiatric opinion favorable to the Veteran raising new questions as to the severity of the Veteran's service-connected psychiatric disorder during the appeal period.

Historically, the Veteran reported a history depression or excessive worry on pre-induction examination in December 1971 and on service separation examination in March 1977.  STRs reflect no abnormal psychiatric findings.  From March 1992 through May 1999, the record shows that the Veteran had been hospitalized on approximately 12 occasions for psychiatric conditions; diagnoses included polysubstance dependence, substance induced mood disorder, antisocial personality traits, personality disorder with passive-aggressive features.  A December 1995 hospitalization report noted that the Veteran began abusing cocaine, his drug of choice, at age 21; alcohol use began two years earlier, at age 19; previous treatment began in 1986 by history.

The record shows that the Veteran attempted suicide twice prior to 1996; his first attempt was after he overdosed on drugs and alcohol.  A May 1996 VA note indicated the Veteran sought an evaluation for post-traumatic stress syndrome (PTSD).  VA examination dated in June 1996 indicated that the Veteran did not meet the criteria for a PTSD.  VA outpatient treatment records dated February 1997, March 1997 and October 1997 reflect ongoing treatment for alcohol and cocaine abuse, and further show complaints including sleep disturbance, anger outbursts, auditory hallucinations, depression and suicidal thoughts.  A March 1999 statement from a VA staff psychiatrist and a social worker noted the Veteran's long history of polysubstance abuse (cocaine and alcohol) and dysthymia; they opined that the Veteran's chronic pains and unemployment "contributed to" his depression.

Report of VA psychiatric examination dated in September 1999 noted that the Veteran suffered from depression, and that he attributed that condition to his left knee problems.  The diagnoses were polysubstance abuse and antisocial and borderline personality traits.  The Veteran complained of depressed, anger, and constant hallucinations.  Objectively, judgment was poor; there were no signs of homicidal/ suicidal ideation.  GAF [Global Assessment of Functioning] score of 65 was assigned.  The examiner noted that the Veteran's depression-related symptoms presented prior to the left knee injury, such as anger, thoughts of self-blame and self-harm, employment problems, marital difficulties and pain were essentially identical to those presented after the left knee injury.

Report of VA examination dated in October 1999 reflects that the Veteran had situational depression contributed to by left knee pain.  Report of VA psychiatric examination dated in October 1999 reflects a diagnosis for dysthymic disorder attributable to childhood or adolescent events, as well as prolonged and intense alcohol and cocaine abuse, rather than from the Veteran's service-connected left knee injury.  The examiner further stated that he was unable to ascertain a clear aggravation in the Veteran's depression as a result of the chronic pain associated with his left knee injury, as there were no significant differences in the signs of depression before and after the injury.

At his personal hearing in May 2000, the Veteran stated that he was stressed and depressed in service as a result of back problems.

July 2003 VA treatment records include a GAF score of 40.  It was noted that the Veteran worked in the Veterans Industries Program and exceeded his goals for productivity and attendance.  The Veteran complained of increased symptoms of depression.  In August 2003, a GAF score of 40 was assigned.  The Veteran reported that his depression was 10 out of 10 (worst).  The Veteran appeared adequately groomed; he had limited insight.

Report of VA examination dated in December 2004 reflects that the examiner only had the opportunity to review part of the Veteran's file.  The Veteran reported that since August 2003, he has not been employed other than through the Compensated Work Therapy program.  It was noted that the Veteran was married to his third wife; he occasionally played chess with a neighbor; he denied membership in any organizations or groups; and he had had suicidal thoughts, but denied an intention to act on these thoughts.  Objectively, speech was goal directed; there were no delusions/hallucinations.  A GAF score of 58 was assigned.

VA hospital record dated in October 2006 reflects that the Veteran was admitted for depression, which was not reacting well to anti-depressants.

Report of VA examination dated in July 2006 reflects full review the Veteran's file.  The Veteran reported being involved with Alcoholics Anonymous, attending Church and playing chess with friends.  He complained of constant pain, crying spells 2-3 times a week, and memory problems (i.e. difficulty retaining information).  Objectively, speech was logical and coherent; there were no delusions/hallucinations.  The examiner opined that the Veteran's service-connected mood disorder had not increased in severity and a GAF score of 58 was assigned.
VA treatment records shows that, in February 2007, the Veteran expressed anxiety about entering prison (the Veteran was imprisoned for possession of drugs for 37 months, and he was released from prison in March 2010). 

Report of VA examination dated in July 2010 reflects that the examiner reviewed the complete file.  Moderate to severe depressive symptoms, which are reactive of his current circumstances, were found.  The examiner noted that considered separately, the Veteran's depressive symptoms do not result in unemployability.  The examiner stated that he regarded the Veteran's depressive symptoms, attributable to his service-connected disorder to be mild and result in decreased efficiency only during periods of significant stress.  A GAF score of 55 was assigned.

VA treatment record dated in October 2010 reflects that the Veteran denied any homicidal/suicidal ideation and delusional/hallucinatory thoughts.  Insight and memory were described as good and his judgment was intact.  A January 2011 VA inpatient treatment record shows that the Veteran was admitted for the night due to his anxiety and worsened depression.  He reported that he was afraid of "turning evil" due to carrying out impulsive thoughts.  His judgment and memory were intact.  In February 2011, a GAF score of 55 was assigned.  At this time, the Veteran indicated that he was worried that he would "trash" his house due to anxiety and frustration.  The Veteran complained of constant anxiety and depression, along with occasionally seeing shadows out of the corner of his eye, low energy, decreased concentration, and intrusive thoughts and flashbacks about life in prison.  He denied command hallucinations and explained that the seeing of shadows was most likely due to his history of drug use.  Treatment records dated in July 2011 show that the Veteran was on medication for his depression.  The Veteran denied depression, flashbacks, delusions/hallucinations, and suicidal/homicidal ideations; he stated that he was able to sleep and had improved concentration.  Objectively, insight, judgment and memory were intact.  The Veteran denied current drugs use.  In August 2011 the Veteran presented for anxiety.

An October 2012 VA psychiatry note shows a GAF score of 50; the Veteran's "depressive disorder" was characterized as recurrent, moderate.  The Veteran reported hallucinations (i.e. he hears voices in the evening, has seen people walking by when no one was there).  There was no impairment of orientation, psychomotor function, associations, cognition, language, memory, insight, judgement, of executive functions.  Medications included Zoloft and Trazadone.

A May 2013 VA psychiatry note shows complaints of low mood and energy, and only 2-3 hours of sleep a night.  He reported a divorce from his wife last month and close attachment to him by his 6 year old daughter.  He had not been previously seen since October 2012.  The Veteran reported PTSD symptoms (occasional nightmares, hypervigilance, intrusive memories of combat events, avoidance, numbing, etc. that have "greatly impaired his social and perceptual function."  Mental status exam showed that the Veteran was appropriately attired and groomed, without abnormality of orientation, attitude, speech, thought content or processes, associations, cognition, language, memory, insight, judgment, or executive functions.  The examiner noted that the Veteran "convincingly denies any thoughts of harming himself or others at this time."  Mood was neutral and affect congruent.  The diagnosis was major depressive disorder, recurrent, without psychosis.

VA treatment record dated in June 2013 reflects that the Veteran reported he had diagnoses for major depressive disorder, PTSD, and anxiety, noting hallucinations when he is very depressed, such as 3 weeks earlier.  The Veteran complained of depression and anger affecting his relationship with his wife.

A June 2013 VA psychiatry note reflects that the Veteran presented with complaints for depression and PTSD.  He requested that the physician testify on his behalf, which was suggested to him by his attorney.  The physician stated that he told the Veteran he had only seen him for about a year and "he has been depressed and he has not been forthright with his answers most of the time which he [the Veteran] did agree with."  Mental status examination showed neutral mood and congruent affect.  No other abnormalities were noted.  The diagnosis was mood disorder and drug dependency (in remission).  A GAF score of 60 was assigned.  An August 2013 VA psychiatry note reflects that the Veteran obtained joint custody of his child and reported to the examiner that he had "schizophrenia," which the examiner noted he had not seen the his past history.  The Veteran requested a certificate stating that he was not able to work due to his mental condition, which he feels is schizophrenia.

VA treatment records dated in 2013 reflect that the Veteran was admitted to VA Domiciliary Care for addiction treatment.  A psychological assessment dated in August 2013 reflects that the Veteran denied combat during military service.  Psychological testing showed moderate anxiety and severe depression based on the Veteran's self-reported symptoms.  On mental status exam, it was noted that the Veteran appeared to be somewhat motivated by secondary gain.  The impression was unclear diagnosis and no supporting evidence for a diagnosis of PTSD.  Some depression was found, "possibly with psychotic features, or maybe a primary psychotic d/o or cluster A (and B)."  The examiner again indicated that the Veteran appeared to have "secondary gain issues."  A GAF of 55 was assigned.  During his admission, the Veteran was provided with Vocational Rehabilitation (VR) screening, but noted that he was in receipt of $1,200 monthly from VA for service-connected disability and $1,000 from SSA, and that he was "not interested in employment was not accepted into the VR Program."  These records further show that the Veteran had been incarcerated from 2007 to 2010 for charges related to distribution (of drugs).  On several other occasions he denied combat.  August 2013 records also include a diagnoses for schizophrenia and depressive disorder NOS; and a GAF for 55 was assigned.  The Veteran did not complete his treatment program and was discharged because he said he had to care for his daughter while his wife worked.

VA treatment records dated in 2014 reflect that the Veteran had a relapse of drug abuse (alcohol and cocaine) and presented to VA emergency room in January 2014.  The Veteran complained of depression and suicidality.  Associated progress notes show admission for detoxification and an intent to overdose on pills.  The Veteran improved during the admission, and had no suicidal plan.

The Veteran's attorney obtained a private psychiatric evaluation of the Veteran in September 2015 suggesting that the Veteran's psychiatric problems were persistent, severe, and progressive causing loss of functionality, social isolation, altered though processes, and loss of capacity to work.  The diagnosis was major depressive disorder, recurrent, severe, with mood congruent psychotic features.  Although the psychiatrist did not conduct a physical examination of the Veteran or discuss the limitations imposed by service-connected disabilities, he concluded that:

[The Veteran is] incapable of engaging in any type of employment for any extended time frame.  He is simply far too physically and psychiatrically impaired to participate in the rigors of an occupational setting.  His depression symptoms are severely impairing on their own, and when taking into account the pain and limitations caused by his left knee and lumbar spine, have certainly combined to preclude him from maintaining employment.

Lastly, it is noted that the Veteran receives SSA disability due to a primary diagnosis of depression.  It is further noted that an October 2012 letter from the Veteran's VA Vocational Rehabilitation Counsellor reflects that employment was not feasible for the Veteran.  However, factors outside 38 C.F.R. § 4.16(a) and (b), such as his advanced age were considered along with his criminal record, 20 year unemployment status, and Veteran's concern about losing his SSA benefits were he employed.  However, more recently, the record shows that the Veteran completed the Vocational Rehabilitation and Employment (VR&E) program.  See VA Correspondence (October 28, 2015) (the Veteran was a painting specialist with the VA Medical Center since August 24, 2015).  The Veteran subsequently filed a claim of a job related injury to a knee with the Office of Workers' Compensation Program (OWCP).  See VA Central Iowa Health Care System Correspondence (November 10, 2015).

Having carefully reviewed the entire record, the Board finds that further development is necessary to decide the claims of increase for depression and TDIU.  The record requires significant clarification on those symptoms associated with the Veteran's service-connected depression, along with the severity and frequency of those symptoms in contrast to those symptoms associated with nonservice-connected mental disorders.  Also, all records pertinent to the Veteran's employability associated with Vocational Rehabilitation and Employment (VR&E) program and the Compensation Work Therapy program should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all records pertinent to the Veteran's employability associated with Vocational Rehabilitation and Employment (VR&E) program and the Compensation Work Therapy program.  The records should be associated with the Veteran's electronic claims file.

2.  The June 2012 VA medical opinion on right knee disability should be returned to the examiner for an addendum that addresses whether right knee disability is as likely as not (50 percent or greater probability) proximately due to or aggravated (permanently worsened) by service-connected left knee and/or low back disabilities.  Pertinent evidence contained in the electronic claims file should be made available to the examiner.  Additionally, the opinion should address the Veteran's theory of entitlement that an altered gait from left knee or low back disability proximately caused or aggravates his right knee disorder.  The opinion should further specifically comment on the July 2011 VA orthopedic note suggesting an etiological relationship between left knee disorder and onset of right knee disorder.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

The Veteran should only be re-examined if deemed necessary by the examiner or if the examiner that prepared the June 2012 VA medical opinion is unavailable.

3.  The Veteran should be scheduled for a psychiatric examination by a Board Certified psychiatrist.  A Disability Benefits Questionnaire should be completed following psychiatric examination and comprehensive review of the record.  The psychiatrist should:

(a)  Identify only that symptomatology associated with service-connected chronic depression during the appeal period (i.e. since October 6, 1999).  If there are symptoms that cannot be clearly disassociated with the Veteran's service-connected chronic depression, these should be identified as well and noted as such.

(b)  Indicate the frequency and severity of each of the Veteran's symptoms during the appeal period dating from October 6, 1999-and considering only that symptomatology specifically recognized as being associated with (or not capable of being delineate/disassociated from) service-connected chronic depression.

(c)  Then, the examiner should indicate the current overall impairment level of the Veteran's chronic depression and whether there are any distinct periods of time since October 6, 1999 where the Veteran's symptoms more closely approximated disability manifested by:

(i) Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); or

(ii) Occupational and social impairment with reduced reliability and productivity; or 

(ii) Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or

(iv) Total occupational or social impairment 

If any, the psychiatrist should specifically identify distinct periods dating since October 6, 1999 where the Veteran's service-connected psychiatric disorder was manifested by occupational and social impairment other than that due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

(d) Comment on the findings and conclusions of the private psychiatrist dated September 2015, which dispute the VA medical findings for mild impairment of occupational and social functioning and indicated that the Veteran had severe symptoms of depression throughout the appeal period precluding his ability to work.

The pertinent evidence in the Veteran's electronic claims file should be made available to the reviewing psychiatrist along with a copy of this remand and the September 2015 private psychiatric evaluation.

A complete rationale for all opinions is required.  The psychiatrist must identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the psychiatrist should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should be scheduled for a VA examination to evaluate the functional impairment caused by his service-connected physical disabilities on his ability to obtain and retain substantially gainful employment, to include the effect, if any, of medications for those conditions.  The physical and/or mental limitations imposed by the service-connected disorders (and medications) that would impact employability, if any, should be clearly identified.  The examiner is responsible for providing a full description of the effects of disability upon the person's ordinary activities.  All pertinent evidence contained in the VA electronic claims file should be made available to the examiner.

5.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


